Case 2:19-cv-03403-DSF-PLA Document 47 Filed 07/13/20 Page 1 of 2 Page ID #:731




1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11   CONSTRUCTION LABORERS                      CASE NO.: 2:19-cv-03403-DSF-PLA
     TRUST FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE                  ORDER AWARDING ATTORNEYS’
     COMPANY,                                   FEES AGAINST DEFENDANTS
13                                              MIKE BUBALO CONSTRUCTION
                        Plaintiff,              CO., INC., THE WESTERN SURETY
14                                              COMPANY, AND OLD REPUBLIC
                 v.                             SURETY COMPANY
15
     MIKE BUBALO CONSTRUCTION
16   CO., INC., et al.,
17
                        Defendants.
18

19

20

21         Plaintiff (“Adminco”) brought a motion for summary judgment. On May 29,
22   2020, the Court issued an order (Court Document 41) granting Adminco’s motion
23   other than its sixth claim for relief (“Summary Judgment Order”). In its motion for
24   summary judgment, Adminco sought an award of attorneys’ fees against defendant
25   Mike Bubalo Construction Co., Inc. (“Employer”) and defendants The Western Surety
26   Company and Old Republic Surety Company (together “Sureties”). In its Summary
27   Judgment Order, the Court agreed that Adminco is entitled to an award of attorneys’
28
                                               1
Case 2:19-cv-03403-DSF-PLA Document 47 Filed 07/13/20 Page 2 of 2 Page ID #:732




1    fees and ordered the parties to meet and confer to attempt to resolve the issues of the
2    amount and allocation of fees. See Summary Judgment Order (Court Document 41) at
3    p. 13. Adminco, the Employer and the Sureties have filed a stipulation for an award
4    of attorneys’ fees in the amount of $65,000.00 jointly and severally against the
5    Employer and Sureties.
6          IT IS THEREFORE HEREBY ORDERED THAT plaintiff Construction
7    Laborers Trust Funds for Southern California Administrative Company is awarded
8    attorneys’ in the amount of $65,000.00 jointly and severally against defendants Mike
9    Bubalo Construction Co., Inc., The Western Surety Company and Old Republic
10   Surety Company.
11         IT IS HEREBY FURTHER ORDERED that payment of the attorneys’ fees
12   awarded hereby, in the amount of $65,000.00, shall be made within 30 days of entry
13   of this order by delivery of payment to counsel for Adminco, Peter A. Hutchinson,
14   payable to the Construction Laborers Trust Funds for Southern California. Mike
15   Bubalo Construction Co., Inc., The Western Surety Company and Old Republic
16   Surety Company shall be, and are, together obligated to assure that such payment is
17   timely made.
18

19         IT IS SO ORDERED.
20   DATED: July 13, 2020

21                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                            2
